Name: Commission Directive 97/28/EC of 11 June 1997 adapting to technical progress Council Directive 76/756/EEC relating to the installation of lighting and light- signalling devices on motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport
 Date Published: 1997-06-30

 Avis juridique important|31997L0028Commission Directive 97/28/EC of 11 June 1997 adapting to technical progress Council Directive 76/756/EEC relating to the installation of lighting and light- signalling devices on motor vehicles and their trailers (Text with EEA relevance) Official Journal L 171 , 30/06/1997 P. 0001 - 0010COMMISSION DIRECTIVE 97/28/EC of 11 June 1997 adapting to technical progress Council Directive 76/756/EEC relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 96/79/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (3), as last amended by Commission Directive 91/663/EEC (4), and in particular Article 5 thereof,Whereas Directive 76/756/EEC is one of the separate Directives of the EC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC require each separate Directive to have attached to it an information document and also a type-approval certificate based on Annex VI to that Directive in order that type-approval may be computerized; whereas the type-approval certificate provided for in Directive 76/756/EEC must be amended accordingly;Whereas the procedures need to be simplified in order to maintain the equivalence, established by Article 9 (2) of Directive 70/156/EEC, between certain separate Directives and the corresponding regulations of the United Nations' Economic Commission for Europe when the said regulations are amended; whereas, as a first step, the technical requirements of Directive 76/756/EEC need to be replaced by those of Regulation No 48 by way of cross-reference;Whereas, in order to improve road traffic safety, it has inter alia been decided to require the mandatory installation of a third stop lamp on vehicles of category M1 and to permit the optional installation of daytime running lamps on motor vehicles;Whereas there is a need to examine further the optional provisions relating to the performance requirements of individual lighting and light signalling devices and their installation on motor vehicles and their trailers; whereas it is essential that the necessary technical work be completed so that further amendments can be introduced expeditiously into Directive 76/756/EEC;Whereas reference is made to Council Directive 76/757/EEC (5), as last amended by Commission Directive 97/29/EC (6);Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 76/756/EEC is hereby amended as follows:1. The first sentence of Article 4 is replaced by the following:'A Member State which has granted EC type-approval shall take the necessary measures to ensure that it is informed of any modification to any of the parts or characteristics referred to in the definition of vehicle type with regard to the installation of lighting and light-signalling devices.`2. The Annexes are replaced by the Annex to this Directive.Article 21. From 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of these texts, Member States may not, on grounds relating to the installation of lighting and light-signalling devices,- refuse, in respect of a type of vehicle, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles,provided that the vehicles comply with the requirements of Directive 76/756/EEC, as amended by this Directive.2. From 1 October 1998 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor any type of vehicle on grounds relating to the installation of lighting and light-signalling devices, if the requirements of Directive 76/756/EEC, as amended by this Directive, are not complied with.3. From 1 October 2000 Member States:- shall consider certificates of conformity which accompany new vehicles in accordance with the provisions of Directive 70/156/EEC to be no longer valid for the purposes of Article 7 (1) of that Directive, and- may refuse the registration, sale and entry into service of new vehicles which are not accompanied by a certificate of conformity in accordance with Directive 70/156/EECon grounds relating to the installation of lighting and light-signalling devices, if the requirements of Directive 76/756/EEC, as amended by this Directive, are not complied with.Article 3The paragraphs and annexes of UN-ECE Regulation No 48 referred to in Annex II, item 1, shall be published in the Official Journal of the European Communities before 1 July 1997.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1998; however, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, the Member States shall comply with this obligation six months after the actual date of publication of these texts. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of those texts.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20 day following its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 11 June 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 18, 21. 1. 1997, p. 7.(3) OJ No L 262, 27. 9. 1976, p. 1.(4) OJ No L 366, 31. 12. 1991, p. 17.(5) OJ No L 262, 27. 9. 1976, p. 32.(6) See p. 11 of this Official Journal.ANNEX 'LIST OF ANNEXESANNEX I: Administrative provisions for type-approvalAppendix 1: Information documentAppendix 2: Type-approval certificateANNEX II: Technical requirementsANNEX IADMINISTRATIVE PROVISIONS FOR TYPE-APPROVAL1. APPLICATION FOR EC TYPE-APPROVAL OF A VEHICLE TYPE1.1. The application for EC type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a vehicle type with regard to the installation of its lighting and light-signalling devices shall be submitted by the manufacturer.1.2. A model for the information document is given in Appendix 1.1.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:1.3.1. a vehicle representative of the type to be approved.2. GRANTING OF EC TYPE-APPROVAL OF A VEHICLE TYPE2.1. If the relevant requirements are complied with, EC type-approval pursuant to Article 4 (3) of Directive 70/156/EEC shall be granted.2.2. A model for the EC type-approval certificate is given in Appendix 2.2.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State must not assign the same number to another type of vehicle.3. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS3.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.4. CONFORMITY OF PRODUCTION4.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.4.2. Specific requirements with respect to the tests to be carried out are laid down in Annex 9 of the documents referred to in item 1 of Annex II to this Directive.Appendix 1Information document No . . . pursuant to Annex I of Council Directive 70/156/EEC relating to the EC type-approval of a vehicle with respect to the installation of lighting and light-signalling devices (Directive 76/756/EEC, as last amended by Directive . . ./. . ./EC) (*) >START OF GRAPHIC>The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.3. Means of identification of type, if marked on the vehicle (b): .0.3.1. Location of that marking: .0.4. Category of vehicle (c): .0.5. Name and address of manufacturer: .0.8. Address(es) of assembly plant(s):1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1. Photographs and/or drawings of a representative vehicle: .1.8. Hand of drive: left/right (1)1.8.1. Vehicle is equipped to be driven in right/left (1) hand traffic2. MASSES AND DIMENSIONS (e) (in kg and mm)2.1. Wheel base(s) (fully loaded) (f): .2.4. Range of vehicle dimensions (overall)2.4.1. For chassis without bodywork2.4.1.1. Length (j): .2.4.1.2. Width (k): .2.4.1.2.1. Maximum width: .2.4.1.2.2. Minimum width: .2.4.1.3. Height (unladen) (1) (for suspensions adjustable for height, indicate normal running position):.2.4.2. For chassis with bodywork2.4.2.1. Length (j): .2.4.2.2. Width (k): .2.4.2.3. Height (unladen) (1) (for suspensions adjustable for height, indicate normal running position):.(*) The item numbers and footnotes used in this information document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purposes of this Directive are omitted.2.6. Mass of the vehicle with bodywork, and with coupling device in the case of a towing vehicle of a category other than M1, in running order, or mass of the chassis with cab if the manufacturer does not fit the bodywork and/or coupling device (including coolant, oils, fuel, 100 % other liquids except used waters, tools, spare wheel and driver and, for buses and coaches, the mass of the crew member (75 kg) if there is a crew seat in the vehicle) (o) (max. and min. for each variant): .2.6.1. Distribution of this mass among the axles and, in the case of a semitrailer of centre-axle trailer, load on the coupling point (max. and min.): .2.8. Technically permissible maximum laden mass stated by the manufacturer (y) (max. and min.):.2.8.1. Distribution of this mass among the axles and, in the case of a semitrailer of centre-axle trailer, load on the coupling point (max. and min.): .3. POWER PLANT (q)3.2.5. Electrical system3.2.5.1. Rated voltage: .......... V, pos./neg. ground (1)6. SUSPENSION6.2.1. Level adjustment: yes/no/optional (1)6.6. Tyres and wheels6.6.2. Upper and lower limits of rolling radii6.6.2.1. Axle 1: .6.6.2.2. Axle 2: .6.6.2.3. Axle 3: .6.6.2.4. Axle 4: .etc.9. BODYWORK9.10.3. Seats9.10.3.1. Number: .9.10.3.2. Position and arrangement: .10. LIGHTING AND LIGHT-SIGNALLING DEVICES10.1. Table of all devices: number, make, model, type-approval mark, maximum intensity of main-beam headlamps, colour, tell-tale: .10.2. Drawing of the position of lighting and light-signalling devices: .10.3. For every lamp and reflector specified in Directive 76/756/EEC, supply the following information (in writing and/or by diagram)10.3.1. Drawing showing the extent of the illuminating surface: .10.3.2. Method used for the definition of the apparent surface (paragraph 2.10 of the documents referred to in Annex II to Directive 76/756/EEC, item 1): .10.3.3. Axis of reference and centre of reference: .10.3.4. Method of operation of concealable lamps: .10.3.5. Any specific mounting and wiring provisions: .10.4. Dipped beam lamps: normal orientation as per paragraph 6.2.6.1 of the documents referred to in Annex II to Directive 76/756/EEC, item 110.4.1. Value of initial adjustment: .10.4.2. Location of indication: .10.4.3. Description/drawing (1) and type of headlamp levelling device (e. g. automatic, stepwise manually adjustable, continuously adjustable) .10.4.4. Control device: .10.4.5. Reference marks: .10.4.6. Marks assigned for loading conditions: .applicable only for vehicles with headlamp levelling device>END OF GRAPHIC>Appendix 2MODEL Maximum format: A4 (210 Ã  297 mm) EC-TYPE-APPROVAL CERTIFICATE >START OF GRAPHIC>Stamp of administrationCommunication concerning the- type-approval (1),- extension of type-approval (1),- refusal of type-approval (1),- withdrawal of type-approval (1),of a type of a vehicle/component/separate technical unit (1) with regard to Directive 76/756/EEC, as last amended by Directive . . ./. . ./EC.Type-approval number: .Reason for extension: .SECTION I0.1. Make (trade name of manufacturer): .0.2. Type and general commercial descriptions: .0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):.0.3.1. Location of that marking: .0.4. Category of vehicle (1) (3): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .SECTION II1. Additional information (where applicable): See Addendum2. Technical service responsible for carrying out the tests: .3. Date of test report: .4. Number of test report: .5. Remarks (if any): See Addendum6. Place: .7. Date: .8. Signature: .9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e.g. ABC??123???).(3) As defined in Annex II A to Directive 70/156/EEC.Addendumto EC type-approval certificate No . . .concerning the type-approval of a vehicle with regard to Directive 76/756/EEC, as last amended by Directive . . ./. . ./EC1. ADDITIONAL INFORMATION1.1. List of the optional lamps which may be installed on this vehicle type: .5. REMARKS5.1. Any comments on movable components: .>END OF GRAPHIC>ANNEX IITECHNICAL REQUIREMENTS1. The technical requirements are those set out in paragraphs 2, 2.2 to 2.25.2, 5 and 6 and Annexes 3 to 9 of UN-ECE Regulation No 48 which consists of a consolidation of the following documents:- the 01 series of amendments including corrections (1),- Corrigendum 2 to the 01 series of amendments (2),- the Supplement 1 to the 01 series of amendments including corrections to the 01 series of amendments and Corrigendum 1 to Revision 1 of Regulation No 48 (3),- Corrigendum 4 to the 01 series of amendments (4),except that:1.1. paragraph 2.4 shall be understood as follows:"Unladen vehicle" means a vehicle in running order, as defined in item 2.6 of Appendix 1 of Annex I to this Directive, but without driver.1.2. The footnote reference (2) in paragraph 2.7.24 and the pertaining footnote are deleted.1.3. The term "the communication form (item 10.1 of Annex 1)" mentioned in paragraph 5.19.1 shall be understood as "the type-approval-certificate (item 5.1 of the Addendum to Appendix 2 of Annex I to this Directive)".1.4. In footnote (4) to paragraph 6.2.9, introduced by reference document (3), "Contracting Parties to the respective regulations" shall be understood as "Member States".1.5. In paragraphs 6.14.2, 6.15.2, 6.16.2 and 6.17.2, "Regulation No 3" shall be understood as "Directive 76/757/EEC".1.6. The footnote reference (5) in paragraph 6.19 and the pertaining footnote are deleted.1.7. Footnote (1) in Annex 5 shall be understood as follows:"For definitions of the categories, see Annex II A to Directive 70/156/EEC".2. Without prejudice to the requirements of Article 8, in particular (2a), (2c) and (3) of Directive 70/156/EEC, to the requirements of this Annex and to any requirements in any of the separate Directives, the installation of any other lighting or light-signalling device than those defined in paragraphs 2.7.1 to 2.7.24 of the documents referred to in item 1 above is prohibited.>TABLE>Technical requirements of Regulation No 48 of the United Nations' Economic Commission for Europe referred to in Article 3 and in Annex II, item 1, of Commission Directive 97/28/EC adapting to technical progress Council Directive 76/756/EEC relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (1) 2. DEFINITIONS For the purpose of this Regulation2.2. 'Vehicle type with regard to the installation of lighting and light-signalling devices` means vehicles which do not differ in the essential respects mentioned in paragraphs 2.2.1. to 2.2.4.The following are likewise considered not to be 'vehicles of a different type`: vehicles which differ within the meaning of paragraphs 2.2.1. to 2.2.4., but not in such a way as to entail a change in the kind, number, positioning and geometric visibility of the lamps and the inclination of the dipped-beam prescribed for the vehicle type in question, and vehicles on which optional lamps are fitted or are absent;2.2.1. the dimension and the external shape of the vehicle;2.2.2. the number and positioning of the devices;2.2.3. the headlamp-levelling system;2.2.4. the suspension system.2.3. 'Transverse plane` means a vertical plane perpendicular to the median longitudinal plane of the vehicle.2.4. 'Unladen vehicle` means a vehicle without driver, crew, passengers and load, but with a full supply of fuel, spare wheel and the tools normally carried.2.5. 'Laden vehicle` means a vehicle loaded to its technically permissible maximum mass, as stated by the manufacturer, who shall also fix the distribution of this mass between the axles in accordance with the method described in annex 5.2.6. 'Device` means an element or an assembly of elements used to perform one or more functions;2.7. 'Lamp` means a device designed to illuminate the road or to emit a light signal to other road users. Rear registration plate lamps and retro-reflectors are likewise to be regarded as lamps;2.7.1. 'Light source with regard to filament lamps` means the filament itself. In the case of a lamp having several filaments, each one shall constitute a light source;2.7.2. 'Equivalent lamps` means lamps having the same function and authorized in the country in which the vehicle is registered; such lamps may have different characteristics from those installed on the vehicle when it is approved on condition that they satisfy the requirements of this Regulation;2.7.3. 'Independent lamps` means devices having separate illuminating surfaces, (2) separate light sources and separate lamp bodies;2.7.4. 'Grouped lamps` means devices having separate illuminating surfaces (3) and separate light sources, but a common lamp body;2.7.5. 'Combined lamps` means devices having separate illuminating surfaces, (4) but a common light source and a common lamp body;2.7.6. 'Reciprocally incorporated lamps` means devices having separate light sources or a single light source operating under different conditions (for example, optical, mechanical, electrical differences), totally or partially common illuminating surfaces (5) and a common lamp body;2.7.7. 'Single-function lamp` means a part of a device which performs a single lighting or light-signalling function;2.7.8. 'Concealable lamp` means a lamp capable of being partly or completely hidden when not in use. This result may be achieved by means of a movable cover, by displacement of the lamp or by any other suitable means. The term 'retractable` is used more particularly to describe a concealable lamp the displacement of which enables it to be inserted within the bodywork;2.7.9. 'Driving beam (main-beam) headlamp` means the lamp used to illuminate the road over a long distance ahead of the vehicle;2.7.10. 'Passing beam (dipped-beam) headlamp` means the lamp used to illuminate the road ahead of the vehicle without causing undue dazzle or discomfort to oncoming drivers and other road-users;2.7.11. 'Direction-indicator lamp` means the lamp used to indicate to other road-users that the driver intends to change direction to the right or to the left;A direction-indicator lamp or lamps may also be used according to provisions of Regulation No 'X`. (6*)2.7.12. 'Stop lamp` means the lamp used to indicate to other road-users to the rear of the vehicle that its driver is applying the service brake.The stop lamps may be activated by the application of a retarder or a similar device;2.7.13. 'Rear-registration plate illuminating device` means the device used to illuminate the space reserved for the rear registration plate; such a device may consist of several optical components;2.7.14. 'Front position lamp` means the lamp used to indicate the presence and the width of the vehicle when viewed from the front;2.7.15. 'Rear position lamp` means the lamp used to indicate the presence and width of the vehicle when viewed from the rear;2.7.16. 'Retro-reflector` means a device used to indicate the presence of a vehicle by the reflection of light emanating from a light source not connected to the vehicle, the observer being situated near the source;For the purposes of this Regulation the following are not considered as retro-reflectors:2.7.16.1. - retro-reflecting number plates;2.7.16.2. - the retro-reflecting signals mentioned in the ADR (European Agreement concerning the international carriage of dangerous goods by road);2.7.16.3. - other retro-reflecting plates and signals which must be used to comply with national requirements for use as regards certain categories of vehicles or certain methods of operation;2.7.17. 'Hazard warning signal` means the simultaneous operation of all of a vehicle's direction-indicator lamps to show that the vehicle temporarily constitutes a special danger to other road-users;2.7.18. 'Front fog lamp` means the lamp used to improve the illumination of the road in case of fog, snowfall, rainstorms or dust clouds;2.7.19. 'Rear fog lamp` means a lamp used to make the vehicle more easily visible from the rear in dense fog;2.7.20. 'Reversing lamp` means the lamp used to illuminate the road to the rear of the vehicle and to warn other road-users that the vehicle is reversing or about to reverse;2.7.21. 'Parking lamp` means a lamp which is used to draw attention to the presence of a stationary vehicle in a built-up area. In such circumstances it replaces the front and rear position lamps;2.7.22. 'End-outline marker lamp` means the lamp fitted near to the extreme outer edge and as close as possible to the top of the vehicle and intended to indicate clearly the vehicle's overall width. This lamp is intended, for certain vehicles and trailers, to complement the vehicle's front and rear position lamps by drawing particular attention to its bulk;2.7.23. 'Side marker lamp` means a lamp used to indicate the presence of the vehicle when viewed from the side;2.7.24. 'Daytime running lamp` means a lamp facing in a forward direction used to make the vehicle more easily visible when driving during daytime. (7)2.8. 'Light emitting surface` of a 'lighting device`, 'light-signalling device` or a retro-reflector means all or part of the exterior surface of the transparent material as declared in the request for approval by the manufacturer of the device on the drawing, see Annex 3;2.9. 'Illuminating surface` (see Annex 3);2.9.1. 'Illuminating surface of a lighting device` (paragraphs 2.7.9., 2.7.10., 2.7.18. and 2.7.20) means the orthogonal projection of the full aperture of the reflector, or in the case of headlamps with an ellipsoidal reflector of the 'projection lens` on a transverse plane. If the lighting device has no reflector, the definition of paragraph 2.9.2. shall be applied. If the light emitting surface of the lamp extends over part only of the full aperture of the reflector, then the projection of that part only is taken into account.In the case of a dipped-beam headlamp, the illuminating surface is limited by the apparent trace of the cut-off on to the lens. If the reflector and lens are adjustable relative to one another, the mean adjustment should be used;2.9.2. 'Illuminating surface of a light-signalling device other than a retro-reflector` (paragraphs 2.7.11. to 2.7.15., 2.7.17., 2.7.19. and 2.7.21. to 2.7.24.) means the orthogonal projection of the lamp in a plane perpendicular to its axis of reference and in contact with the exterior light-emitting surface of the lamp, this projection being bounded by the edges of screens situated in this plane, each allowing only 98 per cent of the total luminous intensity of the light to persist in the direction of the axis of reference.To determine the lower, upper and lateral limits of the illuminating surface, only screens with horizontal or vertical edges shall be used;2.9.3. 'Illuminating surface of a retro-reflector` (paragraph 2.7.16.) means the orthogonal projection of a retro-reflector in a plane perpendicular to its axis of reference and delimited by planes contiguous to the outermost parts of the retro-reflector's optical system and parallel to that axis. For the purposes of determining the lower, upper and lateral edges of the device, only horizontal and vertical planes shall be considered;2.10. The 'apparent surface` for a defined direction of observation means, at the request of the manufacturer or his duly accredited representative, the orthogonal projection of:either the boundary of the illuminating surface projected on the exterior surface of the lens (a-b),or the light-emitting surface (c-d),in a plane perpendicular to the direction of observation and tangential to the most exterior point of the lens (see Annex 3 to this Regulation);2.11. 'Axis of reference` (or 'reference axis`) means the characteristic axis of the lamp determined by the manufacturer (of the lamp) for use as the direction of reference (H = 0 °, V = 0 °) for angles of field for photometric measurements and for installing the lamp on the vehicle;2.12. 'Centre of reference` means the intersection of the axis of reference with the exterior light-emitting surface; it is specified by the manufacturer of the lamp;2.13. 'Angles of geometric visibility` means the angles which determine the field of the minimum solid angle in which the apparent surface of the lamp must be visible. That field of the solid angle is determined by the segments of the sphere of which the centre coincides with the centre of reference of the lamp and the equator is parallel with the ground. These segments are determined in relation to the axis of reference.The horizontal angles Ã ¢ correspond to the longitude and the vertical angles Ã ¡ to the latitude. There must be no obstacle on the inside of the angles of geometric visibility to the propagation of light from any part of the apparent surface of the lamp observed from infinity.If measurements are taken closer to the lamp, the direction of observation must be shifted parallel to achieve the same accuracy.On the inside of the angles of geometric visibility no account is taken of obstacles, if they were already presented when the lamp was type-approved.If, when the lamp is installed, any part of the apparent surface of the lamp is hidden by any further parts of the vehicle, proof shall be furnished that the part of the lamp not hidden by obstacles still conforms to the photometric values prescribed for the approval of the device as an optical unit (see Annex 3 of this Regulation);Nevertheless, when the vertical angle of geometric visibility below the horizontal may be reduced to 5 ° (lamp at less than 750 mm above the ground) the photometric field of measurements of the installed optical unit may be reduced to 5 ° below the horizontal.2.14. 'Extreme outer edge` on either side of the vehicle, means the plane parallel to the median longitudinal plane of the vehicle and touching its lateral outer edge, disregarding the projection:2.14.1. of tyres near their point of contact with the ground, and of connections for tyre-pressure gauges;2.14.2. of any anti-skid devices mounted on the wheels;2.14.3. of rear-view mirrors;2.14.4. of side direction indicator lamps, end-outline marker lamps, front and rear position lamps, parking lamps, retro-reflectors and side-marker lamps;2.14.5. of Customs seals affixed to the vehicle, and of devices for securing and protecting such seals.2.15. 'Overall width` means the distance between the two vertical planes defined in paragraph 2.14. above;2.16. The following shall be deemed to be:2.16.1. 'A single lamp` means a device or part of a device, having one function and one apparent surface in the direction of the reference axis (see paragraph 2.10. of this Regulation) and one or more light sources.For the purpose of installation on a vehicle, a 'single lamp` also means any assembly of two independent or grouped lamps, whether identical or not, having the same function, if they are installed so that the projection of their apparent surfaces in the direction of the reference axis occupies not less than 60 per cent of the smallest rectangle circumscribing the projections of the said apparent surfaces in the direction of the reference axis.In such a case, each of these lamps shall, where approval is required, be approved as a type 'D` lamp.This possible combination does not apply to main beam headlamps, dipped beam headlamps and front fog lamps.2.16.2. 'Two lamps` or 'an even number of lamps`, means a single light- emitting surface in the shape of a band or strip if such band or strip is placed symmetrically in relation to the median longitudinal plane of the vehicle, extends on both sides to within at least 0.4 m of the extreme outer edge of the vehicle, and is not less than 0.8 m long; the illumination of such surface shall be provided by not less than two light sources placed as close as possible to its ends; the light-emitting surface may be constituted by a number of juxtaposed elements on condition that the projections of the several individual light-emitting surfaces on a transverse plane occupy not less than 60 per cent of the area of the smallest rectangle circumscribing the projections of the said individual light-emitting surfaces;2.17. 'Distance between two lamps` which face in the same direction means the shortest distance between the two apparent surfaces in the direction of the reference axis. Where the distance between the lamps clearly meets the requirements of the Regulation, the exact edges of apparent surfaces need not be determined.2.18. 'Operating tell-tale` means a visual or auditory signal (or any equivalent signal) indicating that a device has been switched on and is operating correctly or not;2.19. 'Closed-circuit tell-tale` means a visual (or any equivalent signal) indicating that a device has been switched on, but not indicating whether it is operating correctly or not;2.20. 'Optional lamp` means a lamp, the installation of which is left to the discretion of the manufacturer;2.21. 'Ground` means the surface on which the vehicle stands which should be substantially horizontal;2.22. 'Movable components` of the vehicle mean those body panels or other vehicle parts the position(s) of which can be changed by tilting, rotating or sliding without the use of tools. They do not include tiltable driver cabs of trucks;2.23. 'Normal position of use of a movable component` means the position(s) of a movable component specified by the vehicle manufacturer for the normal condition of use and the park condition of the vehicle;2.24. 'Normal condition of use of a vehicle` means:2.24.1. for a motor vehicle, when the vehicle is ready to move with its propulsion engine running and its movable components in the normal position(s) as defined is paragraph 2.23.;2.24.2. and for a trailer, when the trailer is connected to a drawing motor vehicle in the conditions as prescribed in paragraph 2.24.1. and its movable components are in the normal position(s) as defined in paragraph 2.23.2.25. 'Park condition of a vehicle` means:2.25.1. for a motor vehicle, when the vehicle is at standstill and its propulsion engine is not running and its movable components are in the normal position(s) as defined in paragraph 2.23;2.25.2. and for a trailer, when the trailer is connected to a drawing motor vehicle in the condition as described in paragraph 2.25.1. and its movable components are in the normal position(s) as defined in paragraph 2.23.5. GENERAL SPECIFICATIONS 5.1. The lighting and light-signalling devices shall be so fitted that under normal conditions of use as defined in paragraphs 2.24, 2.24.1 and 2.24.2 and notwithstanding any vibrations to which they may be subjected, they retain the characteristics prescribed by this Regulation and enable the vehicle to comply with the requirements of this Regulation. In particular, it shall not be possible for the lamps to be inadvertently maladjusted.5.2. The illuminating lamps described in paragraphs 2.7.9., 2.7.10. and 2.7.18. shall be so installed that correct adjustment of their orientation can easily be carried out.5.3. For all light-signalling devices, including those mounted on the side panels, the reference axis of the lamp when fitted to the vehicle must be parallel to the bearing plane of the vehicle on the road; in addition it must be perpendicular to the median longitudinal plane of the vehicle in the case of side retro-reflectors and of side-marker lamps and parallel to that plane in the case of all other signalling devices. In each direction a tolerance of ±3 ° shall be allowed. In addition, any specific instructions as regards fitting laid down by the manufacturer must be complied with.5.4. In the absence of specific instructions, the height and orientation of the lamps shall be verified with the vehicle unladen and placed on a flat, horizontal surface in the condition defined in paragraphs 2.24., 2.24.1. and 2.24.2.5.5. In the absence of specific instructions lamps constituting a pair shall:5.5.1. be fitted to the vehicle symmetrically in relation to the median longitudinal plane (this estimate to be based on the exterior geometrical form of the lamp and not on the edge of its illuminating surface referred to in paragraph 2.9.);5.5.2. be symmetrical to one another in relation to the median longitudinal plane, this requirement is not valid with regard to the interior structure of the lamp;5.5.3. satisfy the same colorimetric requirements; and5.5.4. have substantially identical photometric characteristics.5.6. On vehicles whose external shape is asymmetrical the above requirements shall be satisfied so far as is possible.5.7. Lamps may be grouped, combined or reciprocally incorporated with one another provided that all requirements regarding colour, position, orientation, geometric visibility, electrical connections and other requirements, if any, for each lamp, are fulfilled.5.8. The maximum height above the ground shall be measured from the highest point and the minimum height from the lowest point of the apparent surface in the direction of the reference axis.In the case of dipped-beam headlamp, the minimum height in relation to the ground is measured from the lowest point of the effective outlet of the optical system (e.g. reflector, lens, projection lens) independent of its utilization.Where the (maximum and minimum) height above the ground clearly meets the requirements of the Regulation, the exact edges of any surface need not be determined.The position, as regards width, will be determined from that edge of the apparent surface in the direction of the reference axis which is the furthest from the median longitudinal plane of the vehicle when referred to the overall width, and from the inner edges of the apparent surface in the direction of the reference axis when referred to the distance between lamps.Where the position, as regards width, clearly meets the requirements of the Regulation, the exact edges of any surface need not be determined.5.9. In the absence of specific instructions, no lamps other than direction-indicator lamps and the vehicle-hazard warning signal shall be flashing lamps.5.10. No red light which could give rise to confusion shall be emitted from a lamp as defined in paragraph 2.7. in a forward direction and no white light which could give rise to confusion, other than from the reversing lamp, shall be emitted from a lamp as defined in paragraph 2.7. in a rearward direction. No account shall be taken of lighting devices fitted for the interior lighting of the vehicle.In case of doubt, this requirement shall be verified as follows:5.10.1. For the visibility of red light towards the front, there must be no direct visibility of the light-emitting surface of a red lamp if viewed by an observer moving within Zone 1 in a transverse plane situated 25 m in front of the vehicle (see Annex 4);5.10.2. For the visibility of white light towards the rear, there must be no direct visibility of a light-emitting surface of a white lamp if viewed by an observer moving within Zone 2 in a transverse plane situated 25 m behind the vehicle (see Annex 4);5.10.3. In their respective planes, the zones 1 and 2 explored by the eye of the observer are bounded;5.10.3.1. In height, by two horizontal planes 1 m and 2.2 m respectively above the ground,5.10.3.2. In width, by two vertical planes which, forming to the front and to the rear respectively an angle of 15 ° outwards from the vehicle's median longitudinal plane, pass through the point or points of contact of vertical planes parallel to the vehicle's median longitudinal plane delimiting the vehicle's overall width; if there are several points of contact, the foremost shall correspond to the forward plane and the rearmost to the rearward plane.5.11. The electrical connections must be such that the front and rear position lamps, the end-outline marker lamps, if they exist, the side-marker lamps, if they exist, and the rear registration plate lamp can only be switched on and off simultaneously.This condition does not apply when using front and rear position lamps, as well as side-marker lamps when combined or reciprocally incorporated with said lamps, as parking lamps.5.12. The electrical connections must be such that the main-beam and dipped-beam headlamps and the front fog lamps cannot be switched on unless the lamps referred to in paragraph 5.11 are also switched on. This requirement shall not apply, however, to main-beam or dipped-beam headlamps when their luminous warnings consist of the intermittent lighting up at short intervals of the main-beam headlamp or the intermittent lighting up at short intervals of the dipped-beam headlamp or the alternate lighting up at short intervals of the main-beam and dipped beam headlamps.5.13. Tell-taleWhere a closed-circuit tell-tale is prescribed by this Regulation it may be replaced by an 'operating` tell-tale.5.14. Concealable lamps5.14.1. The concealment of lamps shall be prohibited, with the exception of the main-beam headlamps, the dipped-beam headlamps and the front fog lamps, which may be concealed when they are not in use.5.14.2. In the event of any failure affecting the operation of the concealement device(s) the lamps shall remain in the position of use, if already in use, or shall be capable of being moved into the position of use without the aid of tools.5.14.3. It must be possible to move the lamps into the position of use and to switch them on by means of a single control, without excluding the possibility of moving them into the position of use without switching them on. However, in the case of grouped main-beam and dipped-beam headlamps, the control referred to above is required only to activate the dipped-beam headlamps.5.14.4. It must not be possible deliberately, from the driver's seat, to stop the movement of switched-on lamps before they reach the position of use. If there is a danger of dazzling other road users by the movement of the lamps, they may light up only when they have reached their position of use.5.14.5. When the concealment device has a temperature of -30 °C to +50 °C the headlamps must be capable of reaching the position of use within three seconds of initial operation of the control.5.15. The colours of the light emitted by the lamps are the following:>TABLE>5.16. Number of lampsThe number of lamps mounted on the vehicle shall be equal to the number(s) specified in subparagraph 2 of each of the paragraphs 6.1 to 6.19.5.17. Except as provided by paragraphs 5.18., 5.19. and 5.21., lamps may be installed on movable components.5.18. Rear position lamps, rear direction indicators and rear retro-reflectors, triangular as well as non triangular, must not be installed on movable components unless at all fixed positions of the movable components the lamps on the movable components meet all the position, geometric visibility and photometric requirements for those lamps.Should the above functions be obtained by an assembly of two lamps marked 'D` (see paragraph 2.16.1.) only one of these lamps needs to meet the above mentioned requirements.5.19. There must not be any movable component, with or without a light-signalling device installed on it, which in any fixed position hides more than 50 % of the apparent surface of front and rear position lamps, front and rear direction indicator lamps and retro-reflectors when viewed in the reference axis of this specific device.If this is not practicable:5.19.1. a remark in the communication form (item 10.1. of annex 1) shall inform other Administrations that more than 50 % of the apparent surface in the direction of the reference axis can be hidden by the movable components;5.19.2. in case of paragraph 5.19.1. a notice in the vehicle shall inform the user that in certain position(s) of the movable components other road users shall be warned of the presence of the vehicle on the road; for example by means of a warning triangle or other devices according to national requirements for use on the road.5.20. When the movable components are in a position other than a 'Normal position` as defined in paragraph 2.23. the devices installed on them shall not cause undue discomfort to road users.5.21. When a lamp is installed on a movable component and the movable component is in the normal position(s) of use (see paragraph 2.23.), the lamp must always return to the position(s) specified by the manufacturer in accordance with this Regulation. In the case of dipped-beam headlamps and front fog lamps, this requirement shall be considered satisfied if, when the movable components are moved and returned to the normal position 10 times, no value of the angular inclination of these lamps, relative to its support, measured after each operation of the movable component, differs by more than 0.15 % from the average of the 10 measured values.If this value is exceeded each limit specified in paragraph 6.2.6.1.1. shall then be modified by this excess to decrease the allowed range of inclinations when checking the vehicle according to Annex 6.5.22. With the exception of retro-reflectors, a lamp even bearing an approval mark is deemed not to be present when it cannot be made to operate by the sole installation of a filament lamp.6. INDIVIDUAL SPECIFICATIONS 6.1. Main-beam headlamp6.1.1. PresenceMandatory on motor vehicles. Prohibited on trailers.6.1.2. NumberTwo or four.Where a vehicle is fitted with four concealable headlamps the installation of two additional headlamps shall only be authorized for the purpose of light-signalling, consisting of intermittent illumination, at short intervals (see paragraph 5.12.) in daylight.6.1.3. ArrangementNo individual specifications.6.1.4. Position6.1.4.1. In width: no individual specifications.6.1.4.2. In height: no individual specifications.6.1.4.3. In length: at the front of the vehicle and fitted in such a way that the light emitted does not cause discomfort to the driver either directly or indirectly through the rear-view mirrors and/or other reflecting surfaces of the vehicle.6.1.5. Geometric visibilityThe visibility of the illuminating surface, including its visibility in areas which do not appear to be illuminated in the direction of observation considered, must be ensured within a divergent space defined by generating lines based on the perimeter of the illuminating surface and forming an angle of not less than 5 ° with the axis of reference of the headlamp.The origin of the angles of geometric visibility is the perimeter of the projection of the illuminating surface on a transverse plane tangent to the foremost part of the lens of the headlamp.6.1.6. OrientationTowards the front.Apart from the devices necessary to maintain correct adjustment, and when there are two pairs of headlamps one pair, consisting of headlamps functioning as main-beam headlamps only, may swivel, according to the angle of lock of the steering, about a substantial vertical axis.6.1.7. Electrical connections6.1.7.1. The main-beam headlamps may be switched on either simultaneously or in pairs. For changing over from the dipped to the main beam at least one pair of main-beam headlamps shall be switched on. For changing over from the main-beam to the dipped-beam all main-beam headlamps shall be switched off simultaneously.6.1.7.2. The dipped-beams may remain switched on at the same time as the main beams.6.1.7.3 Where four concealable headlamps are fitted their raised position must prevent the simultaneous operation of any additional headlamps fitted, if these are intended to provide light signals consisting of intermittent illumination at short intervals (see paragraph 5.12.) in daylight.6.1.8. Tell-taleCircuit-closed tell-tale mandatory.6.1.9. Other requirements6.1.9.1. The aggregate maximum intensity of the main-beam headlamps which can be switched on simultaneously shall not exceed 225,000 cd, which corresponds to a reference value of 75.6.1.9.2. This maximum intensity shall be obtained by adding together the individual reference marks which are indicated on the several headlamps. The reference mark '10` shall be given to each of the headlamps marked 'R` or 'CR`.6.2. Dipped-beam headlamp6.2.1. PresenceMandatory on motor vehicles. Prohibited on trailers.6.2.2. NumberTwo.6.2.3. ArrangementNo special requirement.6.2.4. Position6.2.4.1. In width: that edge of the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane shall be not more than 400 mm from the extreme outer edge of the vehicle. The inner edges of the apparent surfaces in the direction of the reference axes shall be not less than 600 mm apart.This distance may be reduced to 400 mm where the overall width of the vehicle is less than 1,300 mm.6.2.4.2. In height: not less than 500 mm and not more than 1,200 mm above the ground.6.2.4.3. In length: at the front of the vehicle. This requirement shall be deemed to be satisfied if the light emitted does not cause discomfort to the driver either directly, or indirectly through the rear-view mirrors and/or other reflecting surfaces of the vehicle.6.2.5. Geometric visibilityDefined by angles Ã ¡ and Ã ¢ as specified in paragraph 2.13.Ã ¡ = 15 ° upwards and 10 ° downwards,Ã ¢ = 45 ° outwards and 10 ° inwards.Since the photometric values required for dipped-beam headlamps do not cover the full geometric field of vision, a minimum value of 1 cd in the space remaining is required for type-approval purposes. The presence of partitions or other items of equipment near the headlamp shall not give rise to secondary effects causing discomfort to other road users.6.2.6. OrientationTowards the front.6.2.6.1. Vertical orientation6.2.6.1.1. The initial downward inclination of the cut-off of the dipped-beam to be set in the unladen vehicle state with one person in the driver's seat shall be specified within an accuracy of 0.1 % by the manufacturer and indicated in a clearly legible and indelible manner on each vehicle close to either headlamp or the manufacturer's plate by the symbol shown in annex 7.The value of this indicated downward inclination shall be defined in accordance with paragraph 6.2.6.1.2.6.2.6.1.2. Depending on the mounting height in metres (h) of the lower edge of the apparent surface in the direction of the reference axis of the dipped-beam headlamp, measured on the unladen vehicles, the vertical inclination of the cut-off of the dipped-beam shall, under all the static conditions of annex 5, remain between the following limits and the initial aiming shall have the following values:h 1.0limits: between - 1.0 % and - 3.0 %initial aiming: between - 1.5 % and - 2.0 %The above limits and the initial aiming values are summarized in the diagram below.>REFERENCE TO A GRAPHIC>6.2.6.2. Headlamp levelling device6.2.6.2.1. In the case where a headlamp levelling device is necessary to satisfy the requirements of paragraphs 6.2.6.1.1. and 6.2.6.1.2., the device shall be automatic.6.2.6.2.2. However, devices which are adjusted manually, either continuously or non-continuously, shall be permitted, provided they have a stop position at which the lamps can be returned to the initial inclination defined in paragraph 6.2.6.1.1. by means of the usual adjusting screws or similar means.These manually adjustable devices must be operable from the driver's seat.Continually adjustable devices must have reference marks indicating the loading conditions that require adjustment of the dipped-beam.The number of positions on devices which are not continuously adjustable must be such as to ensure compliance with the range of values prescribed in paragraph 6.2.6.1.2. in all the loading conditions defined in annex 5.For these devices also, the loading conditions of annex 5 that require adjustment of the dipped-beam shall be clearly marked near the control of the device (see annex 8).6.2.6.3. Measuring procedure6.2.6.3.1. After adjustment of the initial inclination, the vertical inclination of the dipped-beam, expressed in per cent, shall be measured in static conditions under all the loading conditions defined in annex 5.'6.2.6.3.2. In the event of a failure of devices described in paragraphs 6.2.6.2.1. and 6.2.6.2.2., the dipped-beam shall not assume a position in which the dip is less than it was at the time when the failure of the device occurred.`6.2.7. Electrical connectionsThe control for changing over to the dipped-beam must switch off all main-beam headlamps simultaneously. The dipped beam may remain switched on at the same time as the main beams.In the case of dipped-beam headlamps according to Regulation No 'X` (8*) the gas-discharge light sources shall remain switched on during the main-beam operation.6.2.8. Tell-taleTell-tale optional.6.2.9. Other requirementsThe requirements of paragraph 5.5.2. shall not apply to dipped-beam headlamps.Dipped-beam headlamps shall not swivel according to the angle of lock of steering.Dipped-beam headlamps with gas-discharge light sources shall only be permitted in conjunction with the installation of headlamp cleaning device(s) according to Regulation No 45. (9)In addition, with respect to vertical inclination, the provisions of paragraph 6.2.6.2.2. shall not be applied when these headlamps are installed.6.3. Front fog lamp6.3.1. PresenceOptional on motor vehicles. Prohibited on trailers.6.3.2. NumberTwo.6.3.3. ArrangementNo special requirement.6.3.4. Position6.3.4.1. In width: that point on the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.6.3.4.2. In height: not less than 250 mm above the ground. No point on the apparent surface in the direction of the reference axis must be higher than the highest point on the apparent surface in the direction of the reference axis of the dipped-beam headlamp.6.3.4.3. In length: at the front of the vehicle. This requirement shall be deemed to be satisfied if the light emitted does not cause discomfort to the driver either directly, or indirectly through the rear-view mirrors and/or other reflecting surfaces of the vehicle.6.3.5. Geometric visibilityDefined by angles Ã ¡ and Ã ¢ as specified in paragraph 2.13,Ã ¡ = 5 ° upwards and downwards,Ã ¢ = 45 ° outwards and 10 ° inwards.6.3.6. OrientationTowards the front.The alignment of the front fog lamps must not vary according to the angle of lock of the steering.They must be directed forward without causing undue dazzle or discomfort to oncoming drivers and other road users.6.3.7. Electrical connectionsIt must be possible to switch the front fog lamps on and off independently of the main-beam headlamps, the dipped-beam headlamps or any combination of main-and dipped-beam headlamps.6.3.8. Tell-taleTell-tale optional.6.3.9. Other requirementsNone.6.4. Reversing lamp6.4.1. PresenceMandatory on motor vehicles. Optional on trailers.6.4.2. NumberOne or two.6.4.3. ArrangementNo special requirement.6.4.4. Position6.4.4.1. In width: no special requirement.6.4.4.2. In height: not less than 250 mm nor more than 1,200 mm above the ground.6.4.4.3. In length: at the back of the vehicle.6.4.5. Geometric visibilityDefined by angles Ã ¡ and Ã ¢ as specified in paragraph 2.13.,>TABLE>6.4.6. OrientationRearwards.6.4.7. Electrical connectionsThey shall be such that the lamp can light up only if the reverse gear is engaged and if the device which controls the starting and stopping of the engine is in such a position that operation of the engine is possible. It shall not light up or remain lit if either of the above conditions is not satisfied.6.4.8. Tell-taleTell-tale optional.6.4.9. Other requirementsNone.6.5. Direction indicator lamp6.5.1. Presence (see figure below)Mandatory. Types of direction indicator lamps fall into categories (1, 1a, 1b, 2a, 2b, 5 and 6) the assembly of which on one vehicle constitutes an arrangement ('A` and 'B`).Arrangement 'A` shall apply to all motor vehicles.Arrangement 'B` shall apply to trailers only.6.5.2. NumberAccording to the arrangement.6.5.3. Arrangements (see figure below)A: two front direction indicator lamps of the following categories:- 1 or 1a or 1b, if the distance between the edge of the apparent surface in the direction of the reference axis of this lamp and that of the apparent surface in the direction of the reference axis of the dipped-beam headlamp and/or the front fog lamp, if there is one, is at least 40 mm;- 1a or 1b, if the distance between the edge of the apparent surface in the direction of the reference axis of this lamp and that of the apparent surface in the direction of the reference axis of the dipped-beam headlamp and/or the front fog lamp, if there is one, is greater than 20 mm and less than 40 mm;- 1b, if the distance between the edge of the apparent surface in the direction of the reference axis of this lamp and that of the apparent surface in the direction of the reference axis of the dipped-beam headlamp and/or the front fog lamp, if there is one, is less than or equal to 20 mm;two rear direction indicator lamps (category 2a or 2b); two side direction indicator lamps of the categories 5 or 6(minimum requirements):5 for all M1 vehicles; for N1, M2 and M3 vehicles not exceeding 6 metres in length.6 for all N2 and N3 vehicles; for N1, M2 and M3 vehicles exceeding 6 metres in length.It is permitted to replace category 5 side direction indicator lamps by category 6 side direction indicator lamps in all instances.Where lamps combining the functions of front direction indicator lamps (categories 1, 1a, 1b) and side direction indicator lamps (categories 5 or 6) are fitted, two additional side direction indicator lamps (categories 5 or 6) may be fitted to meet the visibility requirements of paragraph 6.5.5.B: two rear direction indicator lamps (categories 2a or 2b).6.5.4. Position6.5.4.1. In width: the edge of the apparent surface in the direction of the reference axis farthest from the median longitudinal plane of the vehicle must not be more than 400 mm from the extreme outer edge of the vehicle.The distance between the inner edges of the two apparent surfaces in the direction of the reference axes shall not be less than 600 mm.This distance may be reduced to 400 mm where the overall width of the vehicle is less than 1,300 mm.6.5.4.2. In height: above the ground.6.5.4.2.1. The height of the light-emitting surface of the side direction-indicator lamps of categories 5 or 6 must not be less than 500 mm measured from the lowest point or more than 1,500 mm measured from the highest point.6.5.4.2.2. The height of the direction indicator lamps of categories 1,1a, 1b, 2a and 2b, measured in accordance with paragraph 5.8., shall not be less than 350 mm or more than 1,500 mm.6.5.4.2.3. If the structure of the vehicle does not permit these upper limits, measured as specified above, to be respected, they may be increased to 2,300 mm for side direction indicator lamps of categories 5 and 6, and to 2,100 mm for the direction indicator lamps of categories 1, 1a, 1b, 2a and 2b.6.5.4.3. In length (see figure below)The distance between the light-emitting surface of the side direction indicator lamp (categories 5 and 6) and the transverse plane which marks the forward boundary of the vehicle's overall length, shall not exceed 1,800 mm. If the structure of the vehicle makes it impossible to comply with the minimum angles of visibility, this distance may be increased to 2,500 millimetres.6.5.5. Geometric visibilityHorizontal angles, see figure belowVertical angles: 15 ° above and below the horizontal for direction indicator lamps of categories 1, 1a, 1b, 2a, 2b and 5. The vertical angle below the horizontal may be reduced to 5 ° if the lamps are less than 750 mm above the ground; 30 ° above and 5 ° below the horizontal for direction indicator lamps of category 6.Figure (see paragraph 6.5)>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>(*) The value of 5 ° given for dead angle of visibility to the rear of the side direction indicator is an upper limit.>END OF GRAPHIC>6.5.6. OrientationAccording to the specifications for installation by the manufacturer, if any.6.5.7. Electrical connectionsDirection-indicator lamps shall switch on independently of the other lamps. All direction-indicator lamps on one side of a vehicle shall be switched on and off by means of one control and shall flash in phase.6.5.8. Tell-taleOperating tell-tale mandatory for front and rear direction-indicator lamps. It may be visual or auditory or both. If it is visual it shall be a flashing light which, at least in the event of the malfunction of any of the front or rear direction indicator lamps, is either extinguished, or remains alight without flashing, or shows a marked change of frequency. If it is entirely auditory it shall be clearly audible and shall show a marked change of frequency, at least in the event of the malfunction of any of the front or rear direction indicator lamps.If a motor vehicle is equipped to draw a trailer, it must be fitted with a special visual operational tell-tale for the direction indicator lamps on the trailer unless the tell-tale of the drawing vehicle allows the failure of any one of the direction indicator lamps on the vehicle combination thus formed to be detected.6.5.9. Other requirementsThe light shall be a flashing light flashing 90 ±30 times per minute.Operation of the light-signal control shall be followed within not more than one second by the emission of light and within not more than one and one-half seconds by its first extinction.If a motor vehicle is equipped to draw a trailer, the control of the direction indicator lamps on the drawing vehicle shall also operate the indicator lamps of the trailer. In the event of failure, other than short-circuit, of one direction indicator lamp, the others must continue to flash, but the frequency in this condition may be different from that prescribed.6.6. Hazard warning signal6.6.1. PresenceMandatory.The signal shall be given by simultaneous operation of the direction indicator lamps in accordance with the requirements of paragraph 6.5. above.6.6.2. NumberAs specified in paragraph 6.5.2.6.6.3. ArrangementAs specified in paragraph 6.5.3.6.6.4. Position6.6.4.1. WidthAs specified in paragraph 6.5.4.1.6.6.4.2. HeightAs specified in paragraph 6.5.4.2.6.6.4.3. LengthAs specified in paragraph 6.5.4.3.6.6.5. Geometric visibilityAs specified in paragraph 6.5.5.6.6.6. OrientationAs specified in paragraph 6.5.6.6.6.7. Electrical connectionsThe signal shall be operated by means of a separate control enabling all the direction indicator lamps to flash in phase.6.6.8. Tell-taleCircuit-closed tell-tale mandatory. Flashing warning light, which can operate in conjunction with the tell-tale(s) specified in paragraph 6.5.8.6.6.9. Other requirementsAs specified in paragraph 6.5.9. If a power-driven vehicle is equipped to draw a trailer the hazard warning signal control shall also be capable of bringing the direction-indicator lamps on the trailer into action. The hazard warning signal shall be able to function even if the device which starts or stops the engine is in a position which makes it impossible to start the engine.6.7. Stop lamp6.7.1. PresenceDevices of S1 or S2 categories: mandatory on all categories of vehicles.Devices of S3 category: mandatory on M1 category of vehicles; optional on other categories of vehicles.6.7.2. NumberTwo devices of S1 or S2 categories and one device of S3 category on all categories of vehicles.Only, when the median longitudinal plane of the vehicle is not located on a fixed body panel but separates one or two movable parts of the vehicle (e.g. doors), and lacks sufficient space to install a single device of the S3 category on the median longitudinal plane above such movable parts, either:two devices of the S3 category type 'D` may be installed, or one device of the S3 category may be installed offset to the left or to the right of the median longitudinal plane.6.7.3. ArrangementNo special requirement.6.7.4. Position6.7.4.1. In width:For S1 or S2 categories devices: not less than 600 mm apart.This distance may be reduced to 400 mm if the overall width of the vehicle is less than 1,300 mm.For S3 category devices: the centre of reference shall be situated on the median longitudinal plane of the vehicle.However, in the case where the two devices of the S3 category are installed, according to paragraph 6.7.2., they shall be positioned as close as possible to the median longitudinal plane, one on each side of this plane.In the cases where one S3 category lamp offset from the median longitudinal plane is permitted according to paragraph 6.7.2., this offset shall not exceed 150 mm from the median longitudinal plane to the centre of reference of the lamp.6.7.4.2. In height:For S1 or S2 categories devices: above the ground, not less than 350 mm nor more than 1,500 mm (2,100 mm if the shape of the bodywork makes it impossible to keep within 1,500 mm);For S3 category devices, the horizontal plane tangential to the lower edge of the apparent surface shall:either not be more than 150 mm below the horizontal plane tangential to the lower edge of the exposed surface of the glass or glazing of the rear window, ornot be less than 850 mm above the ground.However, the horizontal plane tangential to the lower edge of the apparent surface of S3 category device shall be above the horizontal plane tangential to the upper edge of the apparent surface of S1 or S2 categories devices.6.7.4.3. In length:For S1 or S2 categories devices: at the rear of the vehicle. For S3 category devices: no special requirement.6.7.5. Geometric visibilityHorizontal angle:For S1 or S2 categories devices: 45 ° to the left and to the right of the longitudinal axis of the vehicle;For S3 category devices: 10 ° to the left and to the right of the longitudinal axis of the vehicle;Vertical angle: For S1 or S2 categories devices: 15 ° above and below the horizontal. However, the vertical angle below the horizontal may be reduced to 5 °, if the height of the lamp is less than 750 mm;For S3 category devices: 10 ° above and 5 ° below the horizontal.6.7.6. OrientationTowards the rear of the vehicle.6.7.7. Electrical connectionsMust light up when the service brake is applied. The stop lamps need not function if the device which starts and/or stops the engine is in a position which makes it impossible for the engine to operate.The stop lamps may be activated by the application of a retarder or a similar device.6.7.8. Tell-taleTell-tale optional; where fitted, this tell-tale must be an operating tell-tale consisting of a non-flashing warning light which comes on in the event of the malfunctioning of the stop lamps.6.7.9. Other requirements6.7.9.1. The S3 category device may not be reciprocally incorporated with any other lamp.6.7.9.2. The S3 category device may be installed outside or inside the vehicle.In the case where it is installed inside the vehicle:the light emitted shall not cause discomfort to the driver through the rear-view mirrors and/or other surfaces of the vehicle (i.e. rear window);6.8. Rear registration plate lamp6.8.1. PresenceMandatory.6.8.2. NumberSuch that the device illuminates the site of the registration plate.6.8.3. ArrangementSuch that the device illuminates the site of the registration plate.6.8.4. Position6.8.4.1. In width: such that the device illuminates the site of the registration plate.6.8.4.2. In height: such that the device illuminates the site of the registration plate.6.8.4.3. In length: such that the device illuminates the site of the registration plate.6.8.5. Geometric visibilitySuch that the device illuminates the site of the registration plate.6.8.6. OrientationSuch that the device illuminates the site of the registration plate.6.8.7. Electrical connectionsIn accordance with paragraph 5.11.6.8.8. Tell-taleTell-tale optional. If it exists, its function must be carried out by the tell-tale required for the front and rear position lamps.6.8.9. Other requirementsWhen the rear registration plate lamp is combined with the rear position lamp, reciprocally incorporated in the stop lamp or in the rear fog lamp, the photometric characteristics of the rear registration plate lamp may be modified during the illumination of the stop lamp or the rear fog lamp.6.9. Front position lamp6.9.1. PresenceMandatory on all motor vehicles.Mandatory on trailers over 1,600 mm wide.Optional on trailers which are not more than 1,600 mm wide.6.9.2. NumberTwo.6.9.3. ArrangementNo special requirement.6.9.4. Position6.9.4.1. In width: that point on the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.In the case of a trailer, that point on the apparent surface in the direction of the reference axis which is farthest from the median longitudinal plane shall not be more than 150 mm from the extreme outer edge of the vehicle.The distance between the inner edges of the two apparent surfaces in the direction of the reference axes shall not be less than 600 mm.This distance may be reduced to 400 mm where the overall width of the vehicle is less than 1,300 mm.6.9.4.2. In height: above the ground, not less than 350 mm nor more than 1,500 mm (2,100 mm if the shape of the bodywork makes it impossible to keep within 1,500 mm).6.9.4.3. In length: no individual specification.6.9.4.4. Where the front position lamp and another lamp are reciprocally incorporated, the apparent surface in the direction of the reference axis of the other lamp must be used to verify compliance with the positioning requirements (paragraphs 6.9.4.1. to 6.9.4.3.).6.9.5. Geometric visibilityHorizontal angle for the two position lamps: 45 ° inwards and 80 ° outwards.In the case of trailers, the angle inwards may be reduced to 5 °.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of lamps less than 750 mm above the ground.6.9.6. OrientationForwards.6.9.7. Electrical connectionsIn accordance with paragraph 5.11.6.9.8. Tell-taleCircuit-closed tell-tale mandatory. This tell-tale shall be non-flashing and shall not be required if the instrument panel lighting can only be turned on simultaneously with the front position lamps.6.9.9. Other requirementsNone.6.10. Rear position lamp6.10.1. PresenceMandatory.6.10.2. NumberTwo.6.10.3. ArrangementNo special requirement.6.10.4. Position6.10.4.1. In width: that point on the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.The distance between the inner edges of the apparent surfaces in the direction of the reference axes shall not be less than 600 mm. This distance may be reduced to 400 mm if the overall width of the vehicle is less than 1,300 mm.6.10.4.2. In height: above the ground, not less than 350 mm nor more than 1,500 mm (2,100 mm if the shape of the bodywork makes it impossible to keep within 1,500 mm).6.10.4.3. In length: at the rear of the vehicle.6.10.5. Geometric visibilityHorizontal angle: 45 ° inwards and 80 ° outwards.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of lamps less than 750 mm above the ground.6.10.6. OrientationRearwards.6.10.7. Electrical connectionsIn accordance with paragraph 5.11.6.10.8. Tell-taleCircuit-closed tell-tale mandatory. It must be combined with that of the front position lamps.6.10.9. Other requirementsNone.6.11. Rear fog lamp6.11.1. PresenceMandatory.6.11.2. NumberOne or two.6.11.3. ArrangementNo special requirement.6.11.4. Position6.11.4.1. In width: if there is only one rear fog-lamp, it must be on the opposite side of the median longitudinal plane of the vehicle to the direction of traffic prescribed in the country of registration, the centre of reference may also be situated on the median longitudinal plane of the vehicle.6.11.4.2. In height: not less than 250 mm nor more than 1,000 mm above the ground.6.11.4.3. In length: at the rear of the vehicle.6.11.5. Geometric visibilityDefined by angles Ã ¡ and Ã ¢ as specified in paragraph 2.13.Ã ¡ = 5 ° upwards and 5 ° downwards;Ã ¢ = 25 ° to right and to left.6.11.6. OrientationRearwards.6.11.7. Electrical connectionsThese must be such that:6.11.7.1 The rear fog-lamp(s) cannot be switched on unless the main beams, dipped beams or front fog-lamps are lit;6.11.7.2 The rear fog-lamp(s) can be switched off independently of any other lamp;6.11.7.3. Either of the following applies:6.11.7.3.1. the rear fog lamp(s) may continue to operate until the position lamps are switched off, and the rear fog lamp(s) shall then remain off until deliberately switched on again;6.11.7.3.2. a warning, at least audible, additional to the mandatory tell-tale (paragraph 6.11.8.) shall be given if the ignition is switched off or the ignition key is withdrawn and the driver's door is opened, whether the lamps in paragraph 6.11.7.1. are on or off, whilst the rear fog lamp switch is in the 'on' position.6.11.7.4. Except as provided in paragraphs 6.11.7.1. and 6.11.7.3., the operation of the rear fog-lamp(s) shall not be affected by switching on or off any other lamps.6.11.8. Tell-taleCircuit-closed tell-tale mandatory. An independent non-flashing warning light.6.11.9. Other requirementsIn all cases, the distance between the rear fog-lamp and each stop-lamp must be greater than 100 mm.6.12. Parking lamp6.12.1. PresenceOn motor vehicles not exceeding 6 m in length and not exceeding 2 m in width, optional.On all other vehicles, prohibited.6.12.2. NumberAccording to the arrangement.6.12.3. ArrangementEither two lamps at the front and two lamps at the rear, or one lamp on each side.6.12.4. Position6.12.4.1. In width: that point on the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.Furthermore, if there are two lamps, they shall be on the sides of the vehicle.6.12.4.2. In height: above the ground, not less than 350 mm nor more than,500 mm (2,100 mm if the shape of the bodywork makes it impossible to keep within 1,500 mm).6.12.4.3. In length: no special requirement.6.12.5. Geometric visibilityHorizontal angle: 45 ° outwards, forwards and rearwards.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 °, however, if the height of the lamp is less than 750 mm.6.12.6. OrientationSuch that the lamps meet the requirements for visibility forwards and rearwards.6.12.7. Electrical connectionsThe connection must allow the parking lamp(s) on the same side of the vehicle to be lit independently of any other lamps.The parking lamp(s) must be able to function even if the device which starts and/or stops the engine is in a position which makes it impossible for the engine to operate.6.12.8. Tell-taleCircuit-closed tell-tale optional. If there is one, it must not be possible to confuse it with the tell-tale for the front and rear position lamps.6.12.9. Other requirementsThe functioning of this lamp may also be performed by simultaneously switching on the front and rear position lamps on the same side of the vehicle.6.13. End-outline marker lamp6.13.1. PresenceMandatory on vehicle exceeding 2.10 m in width. Optional on vehicles between 1.80 and 2.10 m in width. On chassis-cabs the rear end-outline marker lamps are optional.6.13.2. NumberTwo visible from the front and two visible from the rear.6.13.3. ArrangementNo special requirement.6.13.4. Position6.13.4.1. In width:Front and rear: as close as possible to the extreme outer edge of the vehicle. This condition is deemed to have been met when the point on the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane is not more than 400 mm from the extreme outer edge of the vehicle.6.13.4.2. In height:Front: Motor vehicles; the horizontal plane tangential to the upper edge of the apparent surface in the direction of the reference axis of the device must not be lower than the horizontal plane tangential to the upper edge of the transparent zone of the wind-screen.Trailers and semi-trailers, at the maximum height compatible with the requirements relating to the width, design and operational requirements of the vehicle and to the symmetry of the lamps.Rear: At the maximum height compatible with the requirements relating to the width, design and operational requirements of the vehicle and to the symmetry of the lamps.6.13.4.3. In length, no special requirement.6.13.5. Geometric visibilityHorizontal angle: 80 ° outwards.Vertical angle: 5 ° above and 20 ° below the horizontal.6.13.6. OrientationSuch that the lamps meet the requirements for visibility forwards and rearwards.6.13.7. Electrical connectionsIn accordance with paragraph 5.11.6.13.8. Tell-taleTell-tale optional. If it exists, its function shall be carried out by the tell-tale required for the front and rear position lamps.6.13.9. Other requirementsProvided that all other requirements are met, the lamp visible from the front and the lamp visible from the rear on the same side of the vehicle may be combined in one device.The position of an end-outline marker lamp in relation to corresponding position lamp shall be such that the distance between the projections on a transverse vertical plane of the points nearest to one another on the apparent surfaces in the direction of the respective reference axes of the two lamps considered is not less than 200 mm.6.14. Rear retro-reflector, non-triangular6.14.1. PresenceMandatory on motor vehicles.Provided that they are grouped together with the other rear light-signalling devices, optional on trailers.6.14.2. NumberTwo, the performances of which shall conform to the requirements concerning Class I A retro-reflectors in Regulation No 3. Additional retro-reflecting devices and materials are permitted provided they do not impair the effectiveness of the mandatory lighting and light-signalling devices.6.14.3. ArrangementNo special requirement.6.14.4. Position6.14.4.1. In width: that point on the illuminating surface which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.The inner edges of the retro-reflector shall not be less than 600 mm apart. This distance may be reduced to 400 mm if the overall width of the vehicle is less than 1,300 mm.6.14.4.2. In height: above the ground, not less than 250 mm nor more than 900 mm (1,500 mm if the shape of the bodywork makes it impossible to keep within 900 mm).6.14.4.3. In length: at the rear of the vehicle.6.14.5. Geometric visibilityHorizontal angle: 30 ° inwards and outwards.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of a retro-reflector less than 750 mm above the ground.6.14.6. OrientationRearwards.6.14.7. Other requirementsThe illuminating surface of the retro-reflector may have parts in common with the apparent surface of any other lamp situated at the rear.6.15. Rear retro-reflector, triangular6.15.1. PresenceMandatory on trailers.Prohibited on motor vehicles.6.15.2. NumberTwo, the performances of which shall conform to the requirements concerning Class III A retro-reflectors in Regulation No 3. Additional retro-reflecting devices and materials are permitted provided they do not impair the effectiveness of the mandatory lighting and light-signalling devices.6.15.3. ArrangementThe apex of the triangle shall be directed upwards.6.15.4. Position6.15.4.1. In width: that point on the illuminating surface which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.The inner edges of the retro-reflectors shall not be less than 600 mm apart. This distance may be reduced to 400 mm if the overall width of the vehicle is less than 1,300 mm.6.15.4.2. In height: above the ground, not less than 250 mm nor more than 900 mm (1,500 mm if the shape of the bodywork makes it impossible to keep within 900 mm).6.15.4.3. In length: at the rear of the vehicle.6.15.5. Geometric visibilityHorizontal angle: 30 ° inwards and outwards.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of a retro-reflector less than 750 mm above the ground.6.15.6. OrientationRearwards.6.15.7. Other requirementsNo lamp shall be placed inside the triangle.6.16. Front retro-reflector, non-triangular6.16.1. PresenceMandatory on trailers.Optional on motor vehicles.6.16.2. NumberTwo, the performances of which shall conform to the requirements concerning Class I A retro-reflectors in Regulation No 3. Additional retro-reflecting devices and materials are permitted provided they do not impair the effectiveness of the mandatory lighting and light-signalling devices.6.16.3. ArrangementNo special requirement.6.16.4. Position6.16.4.1. In width: that point on the illuminating surface which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.In the case of a trailer, the point of the illuminating surface which is farthest from the vehicle's median longitudinal plane shall not be farther than 150 mm from the extreme outer edge of the vehicle.The inner edges of the retro-reflectors shall not be less than 600 mm apart. This distance may be reduced to 400 mm if the overall width of the vehicle is less than 1,300 mm.6.16.4.2. In height: above the ground, not less than 250 mm nor more than 900 mm (1,500 mm if the shape of the bodywork makes it impossible to keep within 900 mm).6.16.4.3. In length: at the front of the vehicle.6.16.5. Geometric visibilityHorizontal angle, 30 ° inwards and outwards.In the case of trailers, the angle inwards may be reduced to 10 °. If because of the construction of the trailers this angle cannot be met by the mandatory retro-reflectors, then additional (supplementary) retro-reflectors shall be fitted, without the width limitation (paragraph 6.16.4.1.), which shall, in conjunction with the mandatory retro-reflectors, give the necessary visibility angle.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of a retro-reflector, less than 750 mm above the ground.6.16.6. OrientationTowards the front.6.16.7. Other requirementsThe illuminating surface of the retro-reflector may have parts in common with the apparent surface of any other lamp situated at the front.6.17. Side retro-reflector, non-triangular6.17.1. PresenceMandatory:- On all motor vehicles the length of which exceeds 6 m.- On all trailers.Optional:- On motor vehicles the length of which does not exceeds 6 m.6.17.2. NumberSuch that the requirements for longitudinal positioning are complied with. The performances of these devices shall conform to the requirements concerning Class I A retro-reflectors in Regulation No 3. Additional retro-reflecting devices and materials are permitted provided they do not impair the effectiveness of the mandatory lighting and light-signalling devices.6.17.3. ArrangementNo special requirement6.17.4. Position6.17.4.1. In width: no special requirement.6.17.4.2. In height: above the ground, not less than 250 mm nor more than 900 mm (1,500 mm if the shape of the bodywork makes it impossible to keep within 900 mm).6.17.4.3. In length: At least one side retro-reflector must be fitted to the middle third of the vehicle, the foremost side retro-reflector being not further than 3 m from the front; in the case of trailers, account shall be taken of the length of the drawbar for the measurement of this distance.The distance between two adjacent side retro-reflectors shall not exceed 3 m.If the structure of the vehicle makes it impossible to comply with such a requirement, this distance may be increased to 4 m.The distance between the rearmost side retro-reflector and the rear of the vehicle shall not exceed 1 m.However, for motor vehicles the length of which does not exceed 6 m, it is sufficient to have one side retro-reflector fitted within the first third and/or one within the last third of the vehicle length.6.17.5. Geometric visibilityHorizontal angle: 45 ° to the front and to the rear.Vertical angle: 15 ° above and below the horizontal. The vertical angle below the horizontal may be reduced to 5 ° in the case of a retro-reflector less than 750 mm above the ground.6.17.6. OrientationTowards the side.6.17.7. Other requirementsThe illuminating surface of the side retro-reflector may have parts in common with the apparent surface of any other side lamp.6.18. Side-marker lamps6.18.1. PresenceMandatory: On all vehicles the length of which exceeds 6 m, except for chassis-cabs; the length of trailers shall be calculated including the drawbar.The SM1 type of side-marker lamp shall be used on all categories of vehicles; however the SM2 type of side-marker lamps may be used on the M1 category of vehicles.Optional:On all other vehicles.The SM1 or SM2 types of side-marker lamps may be used.6.18.2. Minimum number per sideSuch that the rules for longitudinal positioning are complied with.6.18.3. ArrangementNo individual specifications.6.18.4. Position6.18.4.1. In width: no individual specifications.6.18.4.2. In height: above the ground, not less than 250 mm nor more than 1,500 mm (2,100 mm if the shape of the bodywork makes it impossible to keep within 1,500 mm).6.18.4.3. In length: at least one side-marker lamp must be fitted to the middle third of the vehicle, the foremost side-marker lamp being not further than 3 m from the front; in the case of trailers account shall be taken of the length of the drawbar for the measurement of this distance.The distance between two adjacent side-marker lamps shall not exceed 3 m. If the structure of the vehicle makes it impossible to comply with such a requirement, this distance may be increased to 4 m.The distance between the rearmost side-marker lamp and the rear of the vehicle shall not exceed 1 m.However, for vehicles the length of which does not exceed 6 m and for chassis-cabs, it is sufficient to have one side-marker lamp fitted within the first third and/or within the last third of the vehicle length.6.18.5. Geometric visibility>TABLE>6.18.6. OrientationTowards the side.6.18.7. Electrical connectionsIn accordance with paragraph 5.11.6.18.8. Tell-taleTell-tale optional. If it exists its function shall be carried out by the tell-tale required for the front and rear position lamps.6.18.9. Other requirementsWhen the rearmost side-marker lamp is combined with the rear position lamp reciprocally incorporated with the rear fog-lamp or stop lamp, the photometric characteristics of the side-marker lamp may be modified during the illumination of the rear fog lamp or stop lamp.6.19. Daytime running lamp (10)6.19.1. PresenceOptional on motor vehicles. Prohibited on trailers.6.19.2. NumberTwo.6.19.3. ArrangementNo special requirement.6.19.4. Position6.19.4.1. In width: that point on the apparent surface in the direction of the reference axis which is farthest from the vehicle's median longitudinal plane shall not be more than 400 mm from the extreme outer edge of the vehicle.The distance between the inner edges of the apparent surfaces in the direction of the reference axes shall not be less than 600 mm.This distance may be reduced to 400 mm where the overall width of the vehicle is less than 1,300 mm.6.19.4.2. In height: above the ground not less than 250 mm nor more than 1,500 mm.6.19.4.3. In length: at the front of the vehicle. This requirement shall be deemed to be satisfied if the light emitted does not cause discomfort to the driver either directly, or indirectly through the rear-view mirrors and/or other reflecting surfaces of the vehicle.6.19.5. Geometric visibilityHorizontal: outwards 20 ° and inwards 20 °.Vertical: upwards 10 ° and downwards 10 °6.19.6. OrientationTowards the front.6.19.7. Electrical connectionsThe daytime running lamp must be so connected that it cannot be on unless the rear position lamps are on at the same time. The daytime running lamp shall switch off automatically when the headlamps are switched on, except when the latter are used to give intermittent luminous warnings at short intervals.6.19.8. Tell-taleOptional.Note:(1) OJ No L 171, 30. 6. 1997, p. 1.(2*) Regulation on VAS, after it was established.(3*) Regulation on Headlamps with gas-discharge light sources, after it was established.(4) In the case of lighting devices for the rear registration plate and the direction indicators (categories 5 and 6), replace by 'light-emitting surface` in the absence of an illuminating surface.(5) National requirements may permit the use of other devices to meet this function.(6) Contracting Parties to the respective regulations can still prohibit the use of mechanical cleaning systems when headlamps with plastic lenses, marked 'PL`, are installed.(7) The installation of this device may be forbidden on the basis of national regulations.ANNEX 3 Lamp surfaces, axis and centre of reference, and angles of geometric visibility >REFERENCE TO A GRAPHIC>KEY >START OF GRAPHIC>1. Illuminating surface2. Axis of reference3. Centre of reference4. Angle of geometric visibility5. Light-emitting surface6. Apparent surface based on illuminating surface7. Apparent surface based light-emitting surface8. Direction of visibilityNote: Notwithstanding the drawing the apparent surface is to be considered as tangent to the light-emitting surface.>END OF GRAPHIC>Illuminating surface in comparison with light-emitting surface (See paragraphs 2.9. and 2.8. of this Regulation) >REFERENCE TO A GRAPHIC>>TABLE>>REFERENCE TO A GRAPHIC>>TABLE>ANNEX 4 Visibility of a red lamp to the front and visibility of a white lamp to the rear (See paragraphs 5.10.1. and 5.10.2. of this Regulation) Visibility of a red lamp to the front >REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Figure 1>END OF GRAPHIC>Visibility of a white lamp to the rear >REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Figure 2>END OF GRAPHIC>ANNEX 5 States of loading to be taken into consideration in determining variations in the vertical orientation of the dipped-beam headlamps Loading conditions on axles referred to in paragraphs 6.2.6.1. and 6.2.6.3.1.1. For the following tests, the mass of the passengers shall be calculated on the basis of 75 kg per person.2. Loading conditions for different types of vehicles:2.1. Vehicles in category M1 (1):2.1.1. The angle of the light beam of the dipped-beam headlamps shall be determined under the following load conditions:2.1.1.1. one person in the driver's seat;2.1.1.2. the driver, plus one passenger in the front seat farthest from the driver;2.1.1.3. the driver, one passenger in the front seat farthest from the driver, all the seats farthest to the rear occupied;2.1.1.4. all the seats occupied;2.1.1.5. all the seats occupied, plus an evenly distributed load in the luggage boot, in order to obtain the permissible load on the rear axle or on the front axle if the boot is at the front. If the vehicle has a front and a rear boot, the additional load must be appropriately distributed in order to obtain the permissible axle loads. However, if the maximum permissible laden mass is obtained before the permissible load on one of the axles, the loading of the boot(s) shall be limited to the figure which enables that mass to be reached;2.1.1.6. driver, plus an evenly distributed load in the boot, in order to obtain the permissible load on the corresponding axle.However, if the maximum permissible laden mass is obtained before the permissible load on the axle, the loading of the boot(s) shall be limited to the figure which enables that mass to be reached.2.1.2. In determining the above loading conditions, account must be taken of any loading restrictions laid down by the manufacturer.2.2. Vehicles in categories M2 and M3 (2):The angle of the light beam from the dipped-beam headlamps must be determined under the following loading conditions:2.2.1. vehicle unladen and one person in the driver's seat;2.2.2. vehicles laden such that each axle carries its maximum technically permissible load or until the maximum permissible mass of the vehicle is attained by loading the front and rear axles proportionally to their maximum technically permissible loads, whichever occurs first.2.3. Vehicles in category N with load surfaces:2.3.1. The angle of the light beam from the dipped-beam headlamps must be determined under the following loading conditions;2.3.1.1. vehicle unladen and one person in the driver's seat;2.3.1.2. driver, plus a load so distributed as to give the maximum technically permissible load on the rear axle or axles, or the maximum permissible mass of the vehicle, whichever occurs first, without exceeding a front axle load calculated as the sum of the front axle load of the unladen vehicle plus 25 % of the maximum permissible payload on the front axle. Conversely, the front axle is so considered when the load platform is at the front.2.4. Vehicles in category N without a load surface:2.4.1. Drawing vehicles for semi-trailers:2.4.1.1. Unladen vehicle without a load on the coupling attachment and one person in the driver's seat;2.4.1.2. one person in the driver's seat: technically permissible load on the coupling attachment in the position of the attachment corresponding to the highest load on the rear axle.2.4.2. Drawing vehicles for trailers:2.4.2.1. vehicle unladen and one person in the driver's seat;2.4.2.2. one person in the driver's seat, all the other places in the driving cabin being occupied.Note:(1) For definitions of the categories, see the Consolidated Resolution on the Construction of Vehicles (R.E. 3, annex 7) (TRANS/SC1/WP2978/Amend.3).ANNEX 6 Measurement of the variation of dipped-beam inclination as a function of load 1. Scope This annex specifies a method for measuring variations in motor vehicle dipped-beam inclination, in relation to its initial inclination, caused by changes in vehicle attitude due to loading.2. Definitions 2.1. Initial inclination2.1.1. Stated initial inclinationThe value of the dipped-beam initial inclination specified by the motor vehicle manufacturer serving as a reference value for the calculation of permissible variations.2.1.2. Measured initial inclinationThe mean value of dipped-beam inclination or vehicle inclination measured with the vehicle in condition No 1, as defined in annex 5, for the category of vehicle under test. It serves as a reference value for the assessment of variations in beam inclination as the load varies.2.2. Dipped-beam inclinationIt may be defined as follows:either as the angle, expressed in milliradians, between the direction of the beam towards a characteristic point on the horizontal part of the cut-off in the luminous distribution of the headlamp and the horizontal plane,or by the tangent of that angle, expressed in percentage inclination, since the angles are small (for these small angles, 1 per cent is equal to 10 mrad).If the inclination is expressed in percentage inclination, it can be calculated by means of the following formula:>NUM>(h1 - h2) >DEN>L x 100where:h1 is the height above the ground, in millimetres, of the above- mentioned characteristic point, measured on a vertical screen perpendicular to the vehicle longitudinal median plane, placed at a horizontal distance L.h2 is the height above the ground, in millimetres, of the centre of reference (which is taken to be the nominal origin of the characteristic point chosen in h1):L is the distance, in millimetres, from the screen to the centre of reference.Negative values denote downward inclination (see figure 1).Positive values denote upward inclination.>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Figure 1Dipped-beam downward inclination of a category M1 vehicle>END OF GRAPHIC>Notes1. This drawing represents a category M1 vehicle, but the principle shown applies equally to vehicles of other categories.2. Where the vehicle does not incorporate a headlamp levelling system, the variation in dipped-beam inclination is identical with the variation in the inclination of the vehicle itself.3. Measurement conditions 3.1. If a visual inspection of the dipped-beam pattern on the screen or a photometric method is used, measurement shall be carried out in a dark environment (for example, a dark room) of sufficient area to allow the vehicle and the screen to be placed as shown in Figure 1. Headlamp centres of reference shall be at a distance from the screen of at least 10 m.3.2. The ground on which measurements are made shall be as flat and horizontal as possible, so that the reproducibility of measurements of dipped-beam inclination can be assured with an accuracy of ±0.5 mrad ( ±0.05 per cent inclination).3.3. If a screen is used, its marking, position and orientation in relation to the ground and to the median longitudinal plane of the vehicle, shall be such that the reproducibility of the measurement of the dipped-beam inclination can be assured with an accuracy of ±0.5 mrad ( ±0.05 per cent inclination).3.4. During measurements, the ambient temperature shall be between 10 and 30 °C.4. Vehicle preparation 4.1. Measurements shall be carried out on a vehicle which has travelled a distance of between 1,000 km and 10,000 km, preferably 5,000 km.4.2. Tyres shall be inflated to the full-load pressure specified by the vehicle manufacturer. The vehicle shall be fully replenished (fuel, water, oil) and equipped with all the accessories and tools specified by the manufacturer. Full fuel replenishment means that the fuel tank must be filled to not less than 90 per cent of its capacity.4.3. The vehicle shall have the parking brake released and the gearbox in neutral.4.4. The vehicle shall be conditioned for at least 8 h at the temperature specified in paragraph 3.4. above.4.5. If a photometric or visual method is used, headlamps with a well-defined dipped-beam cut-off should preferably be installed on the vehicle under test in order to facilitate the measurements.Other means are allowed to obtain a more precise reading (for example, removal of the headlamp lens).5. Test procedure 5.1. GeneralThe variations in either dipped-beam or vehicle inclination, depending on the method chosen, shall be measured separately for each side of the vehicle. The results obtained from both left and right headlamps under all the load conditions specified in annex 5, shall be within the limits set out in paragraph 5.5. below. The load shall be applied gradually without subjecting the vehicle to excessive shocks.5.2. Determination of the measured initial inclinationThe vehicle shall be prepared as specified in paragraph 4 above and laden as specified in annex 5 (first loading condition of the respective vehicle category).Before each measurement, the vehicle shall be rocked as specified in paragraph 5.4. below.Measurements shall be made three times.5.2.1. If none of the three measured results differ by more than 2 mrad (0.2. per cent inclination) from the arithmetic mean of the results, that mean shall constitute the final result.5.2.2. If any measurement differs from the arithmetic mean of the results by more than 2 mrad (0.2 per cent inclination), a further series of 10 measurements shall be made, the arithmetic mean of which shall constitute the final result.5.3. Measurement methodsAny method may be used to measure variations of inclination provided that the readings are accurate to within ±0.2 mrad ( ±0.02 per cent inclination).5.4. Treatment of vehicle in each loading conditionThe vehicle suspension and any other part likely to affect dipped-beam inclination shall be activated according to the methods described below.However, the technical authorities and manufacturers may jointly propose other methods (either experimental or based upon calculations), especially when the test poses particular problems, provided such calculations are clearly valid.5.4.1. M1 category vehicles with conventional suspensionWith the vehicle standing on the measuring site and, if necessary, with the wheels resting on floating platforms (which must be used if their absence would lead to restriction of the suspension movement likely to affect the results of measurements), rock the vehicle continuously for at least three complete cycles, for each cycle, first the rear and than the front end of the vehicle is pushed down.The rocking sequence shall end with the completion of a cycle.Before making the measurements, the vehicle shall be allowed to come to rest spontaneously. Instead of using floating platforms, the same effect can be achieved by moving the vehicle backwards and forwards for at least a complete wheel revolution.5.4.2. M2, M3 and N category vehicles with conventional suspension5.4.2.1. If the treatment method for category M1 vehicles described in paragraph 5.4.1. is not possible, the method described in paragraphs 5.4.2.2. or 5.4.2.3. may be used.5.4.2.2. With the vehicle standing on the measuring site and the wheels on the ground, rock the vehicle by temporarily varying the load.5.4.2.3. With the vehicle standing on the measuring site and the wheels on the ground, activate the vehicle suspension and all other parts which may affect the dipped-beam inclination by using a vibration rig. This can be a vibrating platform on which the wheels rest.5.4.3. Vehicles with non-conventional suspension, where the engine has to be running.Before making any measurement wait until the vehicle has assumed its final attitude with the engine running.5.5. MeasurementsThe variation of the inclination of the dipped-beam shall be assessed for each of the different loading conditions in relation to the measured initial inclination determined in accordance with paragraph 5.2. above.If the vehicle is fitted with a manual headlamp-levelling system, the latter shall be adjusted to the positions specified by the manufacturer for given loading conditions (according to annex 5).5.5.1. To begin with, a single measurement shall be made in each loading condition. Requirements have been met if, for all the loading conditions, the variation in inclination is within the calculated limits (for example, within the difference between the stated initial inclination and the lower and upper limits specified for approval) with a safety margin of 4 mrad (0.4 per cent inclination).5.5.2. If the result(s) of any measurement(s) does (do) not lie within the safety margin indicated in paragraph 5.5.1. or exceed(s) the limit values, a further three measurements shall be made in the loading conditions corresponding to this (these) result(s) as specified in paragraph 5.5.3.5.5.3. For each of the above loading conditions:5.5.3.1. If none of the three measured results differs by more than 2 mrad (0.2. per cent inclination) from the arithmetic mean of the results, that mean shall constitute the final result.5.5.3.2. If any measurement differs from the arithmetic mean of the results by more than 2 mrad (0.2 per cent inclination), a further series of 10 measurements shall be made, the arithmetic mean of which shall constitute the final result.5.5.3.3. If a vehicle is fitted with an automatic headlamp-levelling system which has an inherent hysteresis loop, average results at the top and bottom of the hysteresis loop shall be taken as significant values.All these measurements shall be made in accordance with paragraphs 5.5.3.1. and 5.5.3.2.5.5.4. Requirements have been met, if, under all loading conditions, the variation between the measured initial inclination determined in accordance with paragraph 5.2. and the inclination measured under each loading condition is less than the values calculated in paragraph 5.5.1. (without safety margin).5.5.5. If only one of the calculated upper or lower limits of variation is exceeded, the manufacturer shall be permitted to choose a different value for the stated initial inclination, within the limits specified for approval.ANNEX 7 Indication of the stated initial adjustment referred to in paragraph 6.2.6.1.1. of this regulation Example >REFERENCE TO A GRAPHIC>>START OF GRAPHIC> Standard symbol for dipped-beam headlampValue for the stated initial adjustment>END OF GRAPHIC>The size of the symbol and characters is left to the discretion of the manufacturer.ANNEX 8 The controls for the headlamp-levelling devices referred to in paragraph 6.2.6.2.2. of this regulation 1. Specifications1.1. Downward inclination of the dipped-beam must in all cases be produced in one of the following ways:(a) by moving a control downwards or to the left;(b) by rotating a control in a counterclockwise direction;(c) by depressing a button (push-pull control).If several buttons are used to adjust the beam, the button which gives the greatest downward inclination must be installed to the left or below the button(s) for other dipped-beam positions.A rotary control which is installed edge-on, or with only the edge visible, should follow the operating principles of control of types (a) or (c).1.1.1. This control must carry symbols indicating clearly the movements corresponding to the downward and upward inclination of the dipped beam.1.2. The 'O` position corresponds to the initial inclination according to paragraph 6.2.6.1.1. of this Regulation.1.3. The 'O` position which, according to paragraph 6.2.6.2.2. of this Regulation has to be a 'stop position`, need not necessarily be at the end of the scale.1.4. The marks used on control must be explained in the owner's handbook.1.5. Only the following symbols may be used to identify the controls:>REFERENCE TO A GRAPHIC>Symbols employing five lines instead of four may also be usedExample 1: >REFERENCE TO A GRAPHIC>Example 2: >REFERENCE TO A GRAPHIC>Example 3: >REFERENCE TO A GRAPHIC>ANNEX 9 Control of conformity of production 1. Tests1.1. Position of lampsThe position of lamps, as defined in paragraph 2.7. of this Regulation, in width, in height and in length shall be checked in accordance with the general requirements set out in paragraphs 2.8. to 2.10., 2.14. and 5.4. of this Regulation.The values measured for the distances shall be such that the individual specifications applicable to each lamp are fulfilled.1.2. Visibility of lamps.1.2.1. The angles of geometric visibility shall be checked in accordance with paragraph 2.13. of this Regulation.The values measured for the angles shall be such that the individual specifications applicable to each lamp are fulfilled except that the limits of the angles may have an allowance corresponding to the ±3 ° variation permitted in paragraph 5.3. for the mounting of the light-signalling devices.1.2.2. The visibility of red light towards the front and of white light towards the rear shall be checked in accordance with paragraph 5.10. of this Regulation.1.3. Alignment of dipped-beam headlamps towards the front1.3.1. Initial downward inclinationThe initial downward inclination of the cut-off of the dipped beam shall be set to the plated figure as required and shown in annex 7.Alternatively the manufacturer shall set the initial aim to a figure that is different from the plated figure where it can be shown to be representative of the type approved when tested in accordance with the procedures contained in annex 6 and in particular paragraph 4.1.1.3.2. Variation of inclination with loadThe variation of the dipped beam downward inclination as a function of the loading conditions specified within this section shall remain within the range:0.2 % to 2.8 % for headlamp mounting height h 1.0.The states of loading to be used shall be as follows, as indicated in annex 5 of this Regulation, for every system adjusted accordingly.1.3.2.1. Vehicles in category M1:Paragraph 2.1.1.1.Paragraph 2.1.1.6. taking into accountParagraph 2.1.2.1.3.2.2. Vehicles in category M2 and M3:Paragraph 2.2.1.Paragraph 2.2.2.1.3.2.3. Vehicles in category N with load surfaces:Paragraph 2.3.1.1.Paragraph 2.3.1.2.1.3.2.4. Vehicles in category N without load surfaces:1.3.2.4.1. Drawing vehicles for semi-trailers:Paragraph 2.4.1.1.Paragraph 2.4.1.2.1.3.2.4.2. Drawing vehicles for trailers:Paragraph 2.4.2.1.Paragraph 2.4.2.2.1.4. Electrical connections and tell-talesThe electrical connections shall be checked by switching on every lamp supplied by the electrical system of the vehicle.The lamps and tell-tales shall function in accordance with the provisions set out in paragraphs 5.11. to 5.13. of this Regulation and with the individual specifications applicable to each lamp.1.5. Light intensities1.5.1. Main-beam headlampsThe aggregate maximum intensity of the main beam headlamps shall be checked by the procedure described in paragraph 6.1.9.2. of this Regulation. The value obtained shall be such that the requirement in paragraph 6.1.9.1. of this Regulation is fulfilled.1.6. The presence, number, colour, arrangement and, where applicable, the category of lamps shall be checked by visual inspection of the lamps and their markings.These shall be such that the requirements set out in paragraphs 5.15 and 5.16 as well as in the individual specifications applicable to each lamp are fulfilled.